NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            13-APR-2021
                                            09:54 AM
                                            Dkt. 54 ODSLJ


                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS
                      OF THE STATE OF HAWAI#I


           CRANDALL PENAFLOR, Petitioner-Appellant, v.
              STATE OF HAWAI#I, Respondent-Appellee


       APPEAL FROM THE CIRCUIT COURT OF THE SECOND CIRCUIT
       (CASE NO. 2PR181000006(2) (CR. NO. 2PC900000146(4))


    ORDER DISMISSING APPEAL FOR LACK OF APPELLATE JURISDICTION
   (By: Hiraoka, Presiding Judge, Wadsworth and Nakasone, JJ.)
           Upon review of the record, it appears we lack appellate
jurisdiction over self-represented Petitioner-Appellant Crandall
Penaflor's (Penaflor) appeal from the Circuit Court of the Second
Circuit's (circuit court) April 27, 2020 Order Denying
[Penaflor's] Motion for Reconsideration, entered in
No. 2PR181000006.
          On February 22, 2021, we issued an order for temporary
remand, under Waikiki v. Hoomaka Village Ass'n of Apartment
Owners, 140 Hawai#i 197, 204, 398 P.3d 786, 793 (2017), on the
ground that the circuit court had not entered a final, appealable
order or judgment.   On remand, the circuit court indicated that
it did not intend to resolve all claims in Penaflor's petition
for post-conviction relief under Hawai#i Rules of Penal Procedure
Rule 40, and the claims remain unresolved. Thus, we lack
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

appellate jurisdiction and must dismiss the appeal.      See State v.
Johnston, 63 Haw. 9, 10, 619 P.2d 1076, 1077 (1980).
          Therefore, IT IS HEREBY ORDERED that the appeal is
dismissed for lack of jurisdiction.
          DATED: Honolulu, Hawai#i, April 13, 2021.

                                      /s/ Keith K. Hiraoka
                                      Presiding Judge

                                      /s/ Clyde J. Wadsworth
                                      Associate Judge

                                      /s/ Karen T. Nakasone
                                      Associate Judge




                                  2